Exhibit FOR IMMEDIATE RELEASE NOT FOR DISTRIBUTION TO UNITED STATES NEWSWIRE SERVICES OR FOR DISSEMINATION IN THE UNITED STATES THIS PRESS RELEASE IS NOT AN OFFER OF SECURITIES FOR SALE IN THE UNITED STATES.THE SECURITIES REFERRED TO HEREIN HAVE NOT BEEN, AND WILL NOT BE, REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED OR SOLD IN THE UNITED STATES OR TO OR FOR THE ACCOUNT OR BENEFIT OF U. S. PERSONS, ABSENT AN APPLICABLE EXEMPTION FROM REGISTRATION. DUNDEE CORPORATION ANNOUNCES FILING OF PRELIMINARY SHORT FORM PROSPECTUS FOR TORONTO, CANADA– August 31, 2009 – Dundee Corporation (the “Company”)(TSX – “DC.A”) is pleased to announce that it has filed a preliminary short form prospectus with the securities regulators in all of the provinces and territories of Canada in connection with an underwriting agreement entered into with a syndicate of underwriters co-led by GMP Securities L.P. and Scotia Capital Inc. that includes BMO Nesbitt Burns Inc., CIBC World Markets Inc., Dundee Securities Corporation, National Bank Financial Inc., TD Securities Inc., Canaccord Capital Corporation and Raymond James Ltd. who have agreed to purchase, on a bought deal basis 4,600,000 Cumulative 5-Year Rate Reset First Preference Shares, Series 2 (“Rate Reset Series 2 Preference Shares”) of the Company at a purchase price of $25.00 per Rate Reset Series 2 Preference Share, for aggregate gross proceeds of $115,000,000. The underwriters also have an option, exercisable for a period of 30 days following the closing date, to purchase up to an additional 600,000 Rate Reset Series 2 Preference Shares to cover over-allotments. Holders of the Rate Reset Series 2 Preference Shares will be entitled, as and when declared by the Board of Directors of the Company, to receive a cumulative quarterly fixed dividend for the initial five-year period ending September 30, 2014 of 6.75% per annum. Thereafter, the dividend rate will reset every five years to an annual dividend rate equal to the 5-Year Government of Canada Bond Yield as quoted on Bloomberg on the 30th day prior to the first day of the relevant subsequent five year fixed rate period plus 4.10%.
